     Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 1 of 14 PageID #: 388
                                                                               1


1       UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
2       ------------------------------x
                                                  18-CR-419(BMC)
3       UNITED STATES OF AMERICA,
                                                  United States Courthouse
4                                                 Brooklyn, New York

5                   -against-                     September 04, 2019
                                                  2:30 p.m.
6       XUE QU,

7                   Defendant.

8       ------------------------------x

9                  TRANSCRIPT OF CRIMINAL CAUSE FOR SENTENCING
                       BEFORE THE HONORABLE BRIAN M. COGAN
10                        UNITED STATES DISTRICT JUDGE

11      APPEARANCES

12      For the Government:           UNITED STATES ATTORNEY'S OFFICE
                                      Eastern District of New York
13                                    271 Cadman Plaza East
                                      Brooklyn, New York 11201
14                                    BY: WILLAM CAMPOS, ESQ.
                                           ROBERT KAFTAL, ESQ.
15                                         JAMES YOON, ESQ.
                                      Assistant United States Attorneys
16
        For the Defendant:            DEMIDCHIK LAW FIRM
17                                    136-18 39th Avenue
                                      Flushing, New York 11354
18                                    BY: D. GARTH SULLIVAN, ESQ.

19

20      Also Present:                 STEPHANI LIU, Mandarin Interpreter
                                      JENNIFER BAUMANN, Probation
21

22

23
        Court Reporter:               Rivka Teich, CSR, RPR, RMR, FCRR
24                                    Phone: 718-613-2268
                                      Email: RivkaTeich@gmail.com
25
        Proceedings recorded by mechanical stenography.           Transcript
                           Rivka Teich CSR, RPR, RMR FCRR
                               Official Court Reporter
     Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 2 of 14 PageID #: 389
                                                                               2


1       produced by computer-aided transcription.

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                           Rivka Teich CSR, RPR, RMR FCRR
                               Official Court Reporter
     Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 3 of 14 PageID #: 390
                                                                               3
                                      SENTENCING

1                                  (In open court.)

2                   THE COURTROOM DEPUTY:      All Rise.

3                   THE COURT:    Good afternoon.      Have a seat.

4                   COURTROOM DEPUTY:      United States V. Qu, 18-CR-419.

5                   Counsel state your appearances.

6                   MR. CAMPOS:    For the United States, William Campos,

7       Special Assistant United States Attorney Robert Kaftal, Trial

8       Attorney from the computer crime and electrical property

9       section, James Yoon.

10                  MS. BAUMANN:     Jennifer Baumann from Probation.

11                  MR. SULLIVAN:     Garth Sullivan for the defendant.

12                  THE COURT:    Has the interpreter been sworn?        Yes.

13      We have a Mandarin interpreter interpreting for the defendant

14      who has been previously sworn.

15                  We are on for sentencing.       Let me start by reviewing

16      with you the papers that I read in preparing for this

17      sentencing.     I will ask defense counsel if you have not gone

18      over with your client any of the papers I recite, let me know

19      and we'll give you whatever time you need to do that, okay.

20                  MR. SULLIVAN:     Certainly.

21                  THE COURT:    I'll start with the PSR, the presentence

22      investigation report, dated June 25, 2019.          There are two

23      addenda to that report, one dated July 3rd and one dated

24      July 31.    I have the defense sentencing memorandum with

25      exhibits next to it of July 15.        I have the Government's

                           Rivka Teich CSR, RPR, RMR FCRR
                               Official Court Reporter
     Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 4 of 14 PageID #: 391
                                                                               4
                                      SENTENCING

1       sentencing memorandum of July 30.         And then I have a separate

2       sealed filing from the Government also dated July 30.

3                   Anything else I ought to be reviewing?

4                   MR. CAMPOS:    The Government doesn't believe so, your

5       Honor.

6                   MR. SULLIVAN:     No, Judge.

7                   THE COURT:    Mr. Mottola, what you've been over all

8       those documents with your client?

9                   MR. SULLIVAN:     I'm aware that Mr. Mottola has gone

10      over them.    I'm actually appearing on his behalf.

11                  THE COURT:    I'm sorry, your name again?

12                  MR. SULLIVAN:     Garth Sullivan.

13                  THE COURT:    Next let's talk about the facts that

14      will control the sentencing.

15                  I received no objections to the description of the

16      offense and the offender characteristics as set forth in the

17      PSR; and therefore, unless I'm missing something I'm going to

18      adopt those sections as my findings of fact for purposes of

19      this hearing.     Is that okay with everyone?

20                  MR. SULLIVAN:     Yes.

21                  MR. CAMPOS:    Yes.

22                  THE COURT:    Let's next turn to the guidelines, which

23      are of course advisory and only one factor for me to consider

24      in determining the appropriate sentence.            I tend to go along

25      with the parties, I think the loss estimate in a case like

                           Rivka Teich CSR, RPR, RMR FCRR
                               Official Court Reporter
     Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 5 of 14 PageID #: 392
                                                                               5
                                      SENTENCING

1       this is hard to put a number on.        If the parties are willing

2       to agree to one, and it's within reason, which I think it is,

3       I'm inclined to adopt it.       If I do that, I think we have an

4       offense level 19, a criminal history of one, that would give

5       us a guideline sentencing range of 30 to 37 months.            Does that

6       sound right?

7                   MR. CAMPOS:    Correct, your Honor.

8                   MR. SULLIVAN:     Yes, your Honor.

9                   THE COURT:    Let me hear from the parties as to all

10      of the applicable sentencing considerations.           I'm going to

11      start with the defense Mr. Sullivan.

12                  MR. SULLIVAN:     Well, Judge, as Mr. Mottola pointed

13      out in his memorandum, Ms. Qu has lived in the country for

14      about 25 years.     She's married with three children, limited

15      education, two adult children, one child in college.            Her

16      involvement in this was simply more a matter of a desire to

17      help support her family.       And really coming from a foreign

18      background and lack of education contributed to her

19      involvement.

20                  THE COURT:    Anything further?

21                  MR. SULLIVAN:     No, Judge.

22                  THE COURT:    All right.    Ms. Qu, is there anything

23      that you would like to say?

24                  THE DEFENDANT:     No.

25                  THE COURT:    All right.    Let me hear from the

                           Rivka Teich CSR, RPR, RMR FCRR
                               Official Court Reporter
     Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 6 of 14 PageID #: 393
                                                                               6
                                      SENTENCING

1       Government.

2                   MR. CAMPOS:    Your Honor, the Government would rely

3       mostly on its sentencing submission.         If the Court wants to

4       inquire further, we're happy to address that.

5                   I would just say that as the Court is well aware,

6       many items were brought in to the United States by shipping

7       container.    This defendant is responsible for three of those

8       40-foot shipping containers once they were in the United

9       States.

10                  THE COURT:    Over what period of time was that?         I

11      know the conspiracy was about five years, how long was she

12      involved.

13                  MR. CAMPOS:    We think she was involved during that

14      period of time.

15                  THE COURT:    Okay.

16                  MR. CAMPOS:    And the 40-foot shipping containers,

17      hundreds, thousands, of goods had to be distributed which this

18      defendant did.     We're certainly not suggesting that this

19      defendant had a large role in the scheme, but we didn't think

20      that a minor role or minimal role adjustment was appropriate

21      either.    We think that the fact that we did have, not used the

22      manufactured suggested retail price as we wrote because we

23      think that overstates the severity of the crime.           And we used

24      a reasonable estimate as to the wholesale value and thereby

25      discounts already the guidelines.

                           Rivka Teich CSR, RPR, RMR FCRR
                               Official Court Reporter
     Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 7 of 14 PageID #: 394
                                                                               7
                                      SENTENCING

1                   Consequently, your Honor, the Government stands by

2       its letter, and thinks that among other things a substantial

3       fine ought to be part of the sentence.

4                   THE COURT:    The minimum is $10,000, do you think

5       that's substantial?

6                   MR. CAMPOS:    Your Honor, I don't think that, under

7       our agreement I don't think we --

8                   THE COURT:    I'm not asking you to advocate, but you

9       said there should be a substantial fine, I'm asking you if

10      10,000 is substantial?       I don't think that violates your plea

11      agreement.

12                  MR. CAMPOS:    The Government has agreed to a $90,000

13      forfeiture amount.      Certainly an equal amount would be

14      substantial.

15                  THE COURT:    Okay.    I have one more question I wanted

16      to ask you, Mr. Campos, it seems to be you kind of undercut

17      your own sentencing case when you asked me to use as an

18      analogy the Su Ming Ling case that was before Judge Amon.              As

19      your letter itself shows the, goods involved in that case had

20      a manufacturer suggested retail price of nearly $300 million

21      as opposed to $45 million.        Mr. Ling was also a category

22      three, I'm dealing with a category one.             And perhaps most

23      importantly, Mr. Ling was convicted on two charges, including

24      importing not just the distribution that we have here.

25                  So if he gets 30 months, how am I giving

                           Rivka Teich CSR, RPR, RMR FCRR
                               Official Court Reporter
     Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 8 of 14 PageID #: 395
                                                                               8
                                      SENTENCING

1       non-disparity sentences to give this defendant the 30 months

2       that you've requested?

3                   MR. CAMPOS:    I think that's an important

4       consideration, Judge.      I thought it was important to bring the

5       sentence to the Court's attention because we've had -- I think

6       in this courthouse we haven't had that many of these types

7       cases.    And consequently, I think it was just important to

8       bring that to the Court's attention.

9                   The distinctions that the Court makes are valid

10      distinctions.     I could only say that here the facts militate

11      in some substantial sentence, only because the length of time,

12      the involvement of this defendant although smaller, and the

13      fact that we've already discounted, the Government has

14      discounted the guidelines by discounting from the MSRP.

15                  Of course the Court can disregard that and consider

16      that even if the Government advocated for the $45 million MSRP

17      that is a much less than that other case.

18                  I think it's important to bring that to the Court's

19      attention, and the Court will do with it what it will.            But

20      since there are so few here, we needed to bring that to your

21      attention.

22                  THE COURT:    Okay.    I mean, I'm not sure I agree with

23      you, but it's your choice.        It's not controlling authority.

24                  MR. CAMPOS:    It's certainly not controlling.

25                  THE COURT:    I don't think it's comparable for the

                           Rivka Teich CSR, RPR, RMR FCRR
                               Official Court Reporter
     Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 9 of 14 PageID #: 396
                                                                               9
                                      SENTENCING

1       reasons I said, but if you feel the need to tell me, I'm happy

2       to hear it.     That's fine.

3                   I've considered all the applicable sentencing

4       factors, including the advisory guidelines.          I think looking

5       at this defendant, a guideline sentence is way more than

6       necessary to promote the other goals of 3553(a).

7       Nevertheless, I do think a custodial sentence is necessary

8       both for specific deterrence and general deterrence for the

9       following reasons.

10                  First, as Mr. Campos points out, this is a long

11      scheme, long.

12                  Second, the defendant is not a person without some

13      assets.    She has a million dollars value house that appears to

14      be free and clear of mortgages.        She didn't need to do this.

15      I know extra money helps, but it wasn't as if, I see some

16      defendants who are driven to it by impoverishment, that is not

17      the case here.

18                  In addition, I'm particularly troubled by the fact

19      that on previous occasions she was arrested for -- let me make

20      sure I get the exact crimes right --trademark counterfeiting

21      twice.    And illegal entry, which I don't really hold against

22      her, it was quite a long time ago.         But the fact that she has

23      two trademark counterfeiting arrests, not convictions but

24      arrests, leads me to believe that it should have been harder

25      for her to deceive herself into thinking that this would be

                           Rivka Teich CSR, RPR, RMR FCRR
                               Official Court Reporter
 Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 10 of 14 PageID #: 397
                                                                          10
                                  SENTENCING

1    okay and this would simply slip under the radar.

2                On the other hand, she's 52 years old.         I don't

3    think she's going to repeat this kind of conduct because she

4    doesn't have to engage in this kind of conduct.           So I want to

5    be careful not to impose more of a sentence than is necessary

6    to accomplish all the purposes that the statute sets forth.

7                So for those reasons I'm going to sentence the

8    defendant as follows:

9                Twelve months and one day of custody.

10               An order of restitution, which will be in the amount

11   of $25,000 payable to LMVB, Louis Vuitton.           I'm going to leave

12   the restitution part of the judgment open for 90 days to see

13   if the other victim intends to put anything in.

14               I'm going to impose a fine of $50,000.

15               And I'm going to impose a term of -- I have

16   previously signed the order of forfeiture.           I'm going to

17   impose a term of supervised release of two years with the

18   following special conditions:

19               First, she's got to comply with the order of

20   restitution and the forfeiture provision.           She's got to give

21   full financial disclosure to the probation office, that

22   includes her tax returns any co-mingled income she has.             To be

23   fully cooperative in that.       She has to give authorizations if

24   they are required by the Probation Department, so it can get

25   her financial interests.       She cannot take out any mortgages or

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 11 of 14 PageID #: 398
                                                                          11
                                  SENTENCING

1    place any liens on the house or any other property she owns,

2    unless probation approves of it first.

3                I recognize she may have to take out a mortgage on

4    the house to meet her forfeiture fine and restitution

5    obligations.    Did I say the fine?

6                MR. CAMPOS:    $50,000.

7                THE COURT:    I'm going to put --

8                MR. CAMPOS:    The forfeiture, sorry, your Honor.        The

9    forfeiture you ordered was for $90,000.

10               THE COURT:    A search condition on this because she

11   does have the two prior arrests enabling probation upon a

12   finding of reasonable suspicion to enter her person or

13   property or house or residence at any reasonable time and

14   place and in a reasonable manner to see if she is in

15   possession of any contraband.        If she doesn't submit to the

16   search it will be a violation of supervised release and she

17   may be returned to custody.

18               In addition I'm going to require as a special

19   condition that she has to cooperate and abide by all

20   instructions of the immigration authorities.             And if she is

21   deported or removed she may not enter the United States

22   illegally.

23               I think we had open counts here, did we not?

24               MR. CAMPOS:    Yes, your Honor.         The Government moves

25   to dismiss those counts.

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 12 of 14 PageID #: 399
                                                                          12
                                  SENTENCING

1                THE COURT:    All right.    Anything further?       That

2    motion is granted.     Anything further before I advise her of

3    her appellate rights?

4                MR. SULLIVAN:    No, your Honor.

5                MS. BAUMANN:    The other matter is the special

6    assessment fee.

7                THE COURT:    Thank you very much.

8                Special assessment of $100 based on the one count of

9    conviction.

10               Ms. Qu you have waived your right to appeal your

11   conviction and your sentence based on your plea agreement.

12   Nevertheless, if you think that something was fundamentally

13   unfair or unjust about the proceedings, you may attempt to

14   appeal.   If you do want to appeal you have to get what is

15   called a notice of appeal filed within 14 days of the entry of

16   judgment.    If you don't do that, then you have waived any

17   possible right to appeal that you have.             Your lawyer can file

18   it for you.    Or if you can no longer afford your lawyer and

19   you certify that to the clerk of the court, the clerk will

20   file it for you.     Or you can get a one-page form and file it

21   yourself.    But how ever you do it, it will remain your

22   responsibility to see that that notice of appeal gets filed in

23   14 days, no one else's responsibility.          Because as I said, if

24   you don't do that, you will have no right to appeal at all.

25               Let's talk about a surrender date.           What would you

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 13 of 14 PageID #: 400
                                                                          13
                                  SENTENCING

1    like, Mr. Sullivan?

2                MR. SULLIVAN:    Thirty days, your Honor.

3                THE COURT:    Is that okay with the Government?

4                MR. CAMPOS:    The Government has no objection to

5    that.

6                THE COURT:    All right.    That would put us then on

7    October 5, is that a weekday?

8                COURTROOM DEPUTY:     That's a Saturday, October 7 is

9    the Monday.

10               THE COURT:    October 7, 10:00 a.m. to the Marshals

11   here, unless she has been previously designated, then she may

12   surrender to the place of designation.

13               MR. CAMPOS:    She hasn't been previously designated,

14   so it should be here.

15               THE COURT:    In the next four weeks before she

16   surrenders she may be designated.

17               Let's set a date by which the Government has to give

18   me any more restitution evidence.         Mr. Campos, I don't like

19   doing that.    I like the Government to chase the victims

20   harder.   At some point I'm going to say in a case, you know, a

21   victim didn't come forward, I'll make sure they have enough

22   time but they don't want to be heard I'm not going to enter

23   restitution, because I don't know how much.          But I'm going to

24   give another 30 days for that, not the full 90.           See if you

25   can get anything; unless it's contested, I'll add that.

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:18-cr-00419-BMC Document 109 Filed 10/30/19 Page 14 of 14 PageID #: 401
                                                                          14
                                  SENTENCING

1                MR. CAMPOS:    So the same October 7 date?

2                THE COURT:    Correct.

3                Anything else?

4                MR. SULLIVAN:    No, your Honor.

5                MR. CAMPOS:    No, your Honor.

6                THE COURT:    Thank you.    We are adjourned.

7                (Whereupon, the proceedings concluded.)

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
